UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1807



ROBERT EMERSON LAMB,

                                               Plaintiff - Appellant,

          versus


MICHAEL J. ASTRUE, Commissioner of Social
Security; MICHAEL CUMMINGS, Manager, Social
Security Administration; ROSANA FIGUEROA, Case
Worker, Social Security Administration,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:07-cv-00020-RBS)


Submitted:   October 18, 2007              Decided:   October 25, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Emerson Lamb, Appellant Pro Se. George Maralan Kelley, III,
Assistant United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Emerson Lamb appeals the district court’s order

granting the Defendants’ motion to dismiss and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.           We have reviewed the record

and find no reversible error. Accordingly, we deny leave to appeal

in forma pauperis and dismiss the appeal for the reasons stated by

the district court.       Lamb v. Astrue, No. 4:07-cv-00020-RBS (E.D.

Va. August 3, 2007).         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 2 -